European Year for Combating Poverty and Social Exclusion (debate)
The next item is the report prepared by Mrs Marie Panayotopoulos-Cassiotou on behalf of the Committee on Employment and Social Affairs on a proposal for a decision of the European Parliament and of the Council on the European Year for Combating Poverty and Social Exclusion (2010) - C6-0469/2007 -.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, I would like to thank the rapporteur, Mrs Panayotopoulos-Cassiotou, and the Committee on Employment and Social Affairs, as well as the draftswoman for the Committee on Women's Rights and Gender Equality, Mrs Geringer, for having done such excellent work.
The European Year 2010 will play a significant role in the development of social Europe. The chosen approach, that is, one year during which the centralised and decentralised methods are combined, is an approach that should provide the best support for political cohesion between subjects and various levels of governance, and offer a certain flexibility when taking into account the specific situation of individual Member States.
The European Year 2010 will give the European Union and the Member States the opportunity to renew their political commitment, and will stress that poverty and social exclusion have an impact on the social and economic development of the Union and on our citizens' dignity. The aim of the European Year 2010 will be to show that it is possible to fight poverty and that that fight can succeed.
The European Year 2010 will also offer a platform for the debate on European values and on respect for these values as a key factor in developing public policies at both Union and Member State level. It will help to ensure that the people affected by poverty and social exclusion are perceived in a different light.
The Commission has always insisted that this concept, this approach must be preserved in the text. I think that most of the amendments tabled by the European Parliament go in that direction.
Mr President, Commissioner, ladies and gentlemen, according to the Joint Report on Social Protection and Social Inclusion for 2008, 16% of the population of the EU is still living below the poverty line, and 19% of children are at risk of destitution and social exclusion, despite all the commitments made by the Member States in 2000 to drastically reduce poverty by 2010.
Poverty does not affect only women, children and certain social groups that are always particularly vulnerable. Far from being eradicated, poverty is actually reinforced by international developments in the energy and food production sectors, and by internal disparities in the less prosperous regions of the Union itself. In these places there are chronic structural disadvantages, such as remote, island and deindustrialised regions and others.
Poverty and social exclusion are a threat to development, competitiveness and the social model. They also violate human rights in a Europe that wishes to become a model of respect for human dignity and the promotion of equal opportunities for all.
The Commission's proposal for a European Year for Combating Poverty and Social Exclusion in 2010, with a significantly higher budget than that allocated to previous European Years, is an important step in promoting solidarity, social justice, and greater economic and social cohesion.
It is our ambition that 2010 should be a milestone year for recognising the multidimensional nature of poverty and social exclusion. This recognition embraces not only material poverty but also access to health services, housing, social protection, education, training, employment and quality of life. We must accept that those who endure poverty have a right to live in dignity and participate in social and economic life. We must affirm the common responsibility of the European agencies of the Member States, and of the social partners and all citizens, to increase social cohesion. The year 2010 will lay the foundations for effective structures of collective responsibility and for a fair redistribution of wealth.
The Group of the European People's Party (Christian Democrats) and European Democrats took the lead in the proposals and accepted amendments to enable the cooperation of all the political groups in the European Parliament. We have thus strengthened the Commission's proposal by broadening the definition of vulnerable categories and adding issues such as meeting the needs of families with specific problems, single-parent families and large families, addressing the specific problems of people with disabilities and the homeless, and promoting active integration and access to culture and recreation.
This, of course, does not detract from the primary objective of improving the financial situation of individuals and families by allowing them access to decent, permanent employment. Good employment provides the satisfaction of participating and the self-sufficiency necessary to meet the needs of the more vulnerable members of society, such as children and old people.
As MEPs, we have paid close attention to the correct enforcement of Community legislation on equal opportunities. We have attended to the shaping and application, at national, regional and local level, of integrated, coordinated policies. These have been developed by public and private bodies with the participation of those affected, in order to maintain the principles of good governance, subsidiarity and proportionality.
Factors contributing to the success of the Year for Combating Poverty will be the strengthening of the open method of coordination, the coordination of actions between existing European programmes and the results of previous European Years, the active participation of civil society, and correct evaluation of the proposals and results by the European Commission.
The question of the participation of NGOs and the level of funding for their actions has been the subject of conciliation between Parliament, the Commission and the Council. We are glad the Council has accepted a proposal to append to the decision an additional statement from the Commission on encouraging the participation of small and medium-sized NGOs, and the possibility of fully funding their actions by national agencies.
I would like to thank the responsible officials, colleagues, and fellow Members for their contribution to the preparation of the decision.
author of the draft opinion of the Committee on Women's Rights and Gender Equality. - (PL) Mr President, raising the quality of life of the citizens of EU Member States lies at the heart of European integration. Despite this, statistics show that 78 million people in the EU are below the poverty threshold, and the majority of these are children, women and the elderly. This means that, in addition to economic measures, the European Union must also undertake social initiatives, which is something that the European Parliament has noted on many occasions. In its resolution of 15 November 2007, Parliament emphasised that strengthening social cohesion and the elimination of poverty and social exclusion must become political priorities for the European Union. The Commission's initiative to make 2010 the European Year for Combating Poverty and Social Exclusion fits perfectly into this context and could make a significant contribution to directing political attention and encouraging widespread activities to further strengthen social protection and social integration.
The budget that has been allocated for this initiative - 17 million euro - is a record amount, but it is the implementation of projects on the national level that is a key element to making this initiative a success. For this reason we need to call on Member States to participate in this initiative and to allocate appropriate human and financial resources for this purpose.